BUSSEY, Presiding Judge.
This is an original proceeding in which the petitioner, Rex R. Lamb, seeks his release from confinement in the Oklahoma State Penitentiary.
*486Petitioner was granted a post conviction appeal from the judgment and sentence imposed against him by the District Court of Oklahoma County and the conviction was affirmed by this Court in 452 P.2d 593. Thereafter, petitioner unsuccessfully sought an additional post conviction appeal and the same was denied by the District Court of Oklahoma County. He thereafter filed an application for Habeas Corpus in the District Court of Pittsburg County and the same was dismissed.
Petitioner is not entitled to repeated reviews of his conviction, and ha-beas corpus is not a substitute for appeal. We have repeatedly held that where the trial court had jurisdiction of the person, subject matter, and authority under law to impose the judgment and sentence, the habeas corpus will be denied.
In the instant case, the trial court had jurisdiction of the person, subject matter and authority under law to impose the judgment and sentence, and the writ prayed for is accordingly denied.